Citation Nr: 0312129	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  96-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
foot scar resulting from surgical excision of a granuloma.  


REPRESENTATION

Appellant represented by:	Robert Marcinkowski, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1975 to October 1978 and from July 
1989 to May 1990.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1998, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, confirmed and continued the 10 percent rating 
for the veteran's service-connected right foot scar resulting 
from surgical excision of a granuloma.  Thereafter, the case 
was returned to the Board for further appellate action.  


FINDING OF FACT

The veteran's service-connected right foot scar is 
superficial and painful on examination.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
service-connected right foot scar resulting from surgical 
excision of a granuloma have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code (DC) 7804 (2002) (revised 
effective August 30, 2002, 67 Fed. Reg. 49,590-49,599 (July 
31, 2002)).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
June 1998 remand; the statement of the case; supplemental 
statements of the case; and letters, dated in July 2001 and 
January 2003, the veteran and his representative were 
notified of the evidence necessary to substantiate the claim 
of entitlement to an increased rating for right foot scar 
resulting from surgical excision of a granuloma.  Indeed, the 
July 2001 letter sets forth the primary features of the VCAA, 
including the types of evidence and information VA would 
obtain for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In January 2003, the Board explained changes that 
had occurred in the criteria for rating scars and the 
potential impact on the veteran's claim.  In so doing, the 
Board explained the veteran's options including his right to 
submit additional evidence.  

The RO has made many attempts to obtain evidence identified 
by the veteran as potentially relevant to his claim.  For 
example in August 1994 the RO requested that the veteran 
submit evidence from health care providers which showed an 
increase in the severity of his service-connected right foot 
scar.  In particular, the RO requested that the veteran 
identify VA facilities where he had been treated during the 
previous six months.  The RO also noted that the veteran 
could submit statements from other individuals whose 
knowledge and personal observations made it possible for them 
to describe how the veteran's right foot scar had become 
worse.  In April 1999, September 1999, and January 2000, the 
RO requested the veteran's treatment records from the VA 
Medical Center (MC) in Lebanon, Pennsylvania.  In January 
2000, March 2000, and June 2000, the RO requested the 
veteran's medical records from the Philadelphia VAMC.  

Evidence received in association with the veteran's appeal 
includes a statement from the veteran's wife, received in 
November 1994; records from K. L. H., M.D., reflecting the 
veteran's treatment from February 1995 to April 1995; VA 
medical records, reflecting the veteran's treatment from 
April 1995 through March 2001; reports reflecting the 
veteran's VA hospitalization from April 1995 to June 1995, 
November 1995 to December 1995, March 1996, April 1997 to May 
1997, May 1997 to June 1997, May 1999, and March to April 
2000; reports of VA podiatric examinations performed in 
February 1996, August 1997, December 1999, and August 2001 
(file review); and a February 2002 letter from the Chief of 
the Podiatry Section at the Lebanon VAMC.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating for 
his service-connected right foot scar.  Indeed, in September 
2002 he stated that he had no further evidence to submit.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  



II.  The Facts

The veteran's service medical records show that, in May 1978, 
he sustained a 3- to 4-centimeter V-shaped laceration on the 
plantar arch of his right foot.  The lesion became infected, 
and he was hospitalized for 10 days for a course of 
antibiotics.  

In June 1979, it was noted that the veteran had a painful 
nodule under the scar.  The following month, he underwent 
surgical excision of that lesion.

In November 1994, the veteran's wife stated that the veteran 
had right foot discomfort and that he occasionally complained 
about a jolting pain going from his foot up his leg.  She 
also reported occasional swelling of his toe.  

In February 1995, the veteran was treated by K. L. H., M.D., 
for an ongoing right foot problem status post surgery in 1979 
for removal of a granuloma.  It was noted that the veteran 
had to walk on the outside of his foot to avoid putting 
pressure on the tender spot on the medial plantar surface.  
On examination, there was a tender spot of scar tissue on the 
medial plantar aspect of the right foot.  There was no sign 
of infection, swelling, erythema, etc.; and there was no 
joint involvement, that Dr. H. could detect.  The relevant 
assessment was chronic right plantar scar pain.  

In March 1995, Dr. H. reported that the veteran had scar 
tissue on his right foot which was possibly the cause of his 
ongoing pain syndrome.  Dr. H. stated that he would like 
another opinion in that regard.  It was noted that the 
veteran was unemployed and was partially limited in his 
exercise tolerance due to foot and back problems.  It was 
also noted that the veteran used to have orthotics for his 
right foot but that he had long since lost them.  Dr. H. 
stated that he would possibly like those prescribed again.  
Dr. H. requested that the VA examine the veteran in regard to 
his right foot.  

VA medical records, dated from April 1995 through March 2001, 
show that the veteran was treated primarily for a psychiatric 
disorder and insulin-dependent diabetes mellitus.  They also 
show that he was followed by the podiatry service and 
diabetic foot clinic.  In June and August 1995, the 
assessment was pes planus with callosities.  It was noted 
that the veteran had a tender scar on his right foot, the 
residual of surgical removal of a granuloma.  In August 1995, 
X-rays of the veteran's feet were unremarkable.  He was 
fitted for orthotics.  In July 1995 and December 1995, the 
veteran's foot pain was reportedly out of proportion to the 
physical findings.  

During a VA podiatric examination in February 1996, the 
veteran reported severe, sharpshooting pain on the bottom of 
his right foot, especially over the scar area and along the 
heel.  He stated that the pain was present all the time and 
that he was unable to find any relief.  

On examination, there was an L-shaped scar on the plantar 
aspect of the medial arch of the veteran's right foot, 
measuring 2 centimeters in length.  There was pain on 
palpation of the scar, as well as the plantar aspect of the 
calcaneus and lateral aspect of the foot.  There was no 
erythema, edema, palpable nodes, or bones present.  Also 
present was a dorsal bunion of the first metatarsophalangeal 
joint, bilaterally, and hammertoe deformity on toes 2 through 
5, bilaterally.  Scaling and dry plantar skin was also noted, 
bilaterally.  There was a callus present in the submetatarsal 
area of the 5th toe on the right foot and the submetatarsal 
area of the 4th toe on the left foot.  An HD was present on 
the proximal interphalangeal joint of the 4th and 5th digits, 
bilaterally.  Vascular status was intact, bilaterally, with 
2/4 palpable pulses at both the dorsalis pedis and posterior 
tibial arteries.  Sensation was diminished at various 
locations on the plantar aspect of both feet.  

The range of motion of the first metatarsophalangeal joint on 
the right side was 65 degrees of dorsiflexion and 15 degrees 
of plantar flexion.  On the left side, there was 55 degrees 
of dorsiflexion and 20 degrees of plantar flexion.  The range 
of motion of the subtalar joint on the right side revealed 
20 degrees of inversion and 5 degrees of eversion.  On the 
left side, it revealed 17 degrees of inversion and 2 degrees 
of eversion.  The ankle joint range of motion on the right 
side revealed 10 degrees of dorsiflexion with the knee 
extended, 16 degrees of dorsiflexion with the knee flexed, 
and 48 degrees of plantar flexion.  The range of ankle motion 
on the left side revealed 12 degrees of dorsiflexion with the 
knee extended, 20 degrees of dorsiflexion with the knee 
flexed, and 46 degrees of plantar flexion.  The resting 
calcaneus stance position was 5 degrees of inversion on the 
right and 2 degrees of eversion on the left.  The veteran had 
a forefoot varus, bilaterally, and pes planus.  He walked 
with an antalgic type of gait on the right side with 
pronation throughout the gait cycle.  The veteran tried to 
walk on the outside of the right foot to avoid his painful 
scar.  He was able to rise up on to his toes with inversion 
of both heels and was also able to rise up on to his heels.  
The veteran was able to rise from a squatting position.  

Radiographic views of the right foot revealed a distal 
phalangeal normal bone stock with normal soft tissue density.  
All joints appeared to be within normal limits.  There was 
contracture of digits 2 through 5 with a small dorsal spur in 
the area of the first metatarsal head.  There was no evidence 
of a fracture or signs of osteomyelitis.  X-rays of the left 
foot demonstrated normal bone stock density and normal soft 
tissue density.  All joints appeared to be within normal 
limits.  

Following the podiatric examination, the diagnoses were 
chronic, painful, plantar scar of the right foot, secondary 
to trauma that occurred while on active duty; diabetes 
mellitus with peripheral neuropathy; hammertoe deformity for 
toes 2 through 5, bilaterally; compensated forefoot varus; a 
dorsal bunion of the first metatarsophalangeal joint, 
bilaterally; chronic tinea pedis; and muscle strength 
abnormality of the right side, etiology unknown.  

On further review of the X-rays, taken in February 1996, it 
was noted that there had been no appreciable interval change 
since those taken in August 1995.  The reviewer again noted a 
small foreign body, just adjacent to the middle phalanx of 
the second toe on the left which was unchanged in appearance 
from August 1995.  

During a VA podiatric examination in August 1997, the veteran 
complained of severe throbbing and twitching in his right 
foot.  He reported swelling and erythema of the right foot 
with walking and standing.  He also reported itching and 
scaling on the bottom of the foot.  He stated that the left 
foot felt exactly the same but that there was less redness 
and scaling and swelling.  

On examination, there was a 2- by 2-centimeter L-shaped 
incision on the plantar aspect of the veteran's right arch.  
The lesion was extremely tender to palpation.  There was no 
scaling, erythema, or edema of the feet, and the nails were 
free of any fungal debris.  The skin temperatures at various 
locations on the veteran's feet and ankles were practically 
identical.  

A neurological evaluation revealed decreased sensation at the 
distal aspect of the forefoot, bilaterally, from the 
metatarsal heads, distally.  The deep tendon reflexes were 
intact, bilaterally, and the plantar response was normal, 
bilaterally.  The veteran demonstrated right foot weakness in 
basically all muscle groups.  The examiner suspected that 
that was primarily due to pain with performing during the 
examination, rather than true weakness.  The strength in the 
veteran's left foot was 5/5, and the circumference of his 
calves was 34 centimeters on the right and 35 centimeters on 
the left.  The dorsalis pedis and posterior tibial pulses 
were plus 2/4, bilaterally, and the skin temperature, 
texture, and turgor, were also normal.  There was no edema, 
erythema, or discoloration present and no sign of hyper or 
hypohidrosis.  

On further examination, the veteran demonstrated a hammertoe 
deformity from toes 3 through 5, bilaterally.  There was a 
limited range of motion of the right first 
metatarsophalangeal joint.  Hallux dorsiflexion was 35 
degrees on the right and 40 degrees on the left.  Hallux 
plantar flexion was 25 degrees on the right and 30 degrees on 
the left.  The first metatarsal position bias was dorsal on 
the right and neutral on the left.  His movement bias was 
dorsal on the right and neutral on the left.  The mobility of 
both feet was within normal limits.  There was a prominent 
fourth metatarsal head on the left foot with tarsometatarsal 
joint and bony exostosis at the dorsal aspect of the first 
metatarsal cuneiform joint, worse on the right than the left.  
The midtarsal joint showed pain with motion, again greater on 
the right than the left.  The subtalar joint range of motion 
revealed 15 degrees of inversion, bilaterally, 5 degrees of 
eversion on the left, 7 degrees of eversion on the right, and 
a total range of motion of 20 degrees on the left and 
22 degrees on the right.  There was a neutral position of 
3 degrees' varus on the left and 2 degrees' varus on the 
right.  

The ankle joint range of motion was smooth and gliding, 
bilaterally, with 5 degrees of ankle dorsiflexion with the 
knees extended, bilaterally, 11 degrees of dorsiflexion with 
the knee flexed on the left, and 15 degrees of dorsiflexion 
with the knee flexed on the right.  The veteran had 
26 degrees of plantar flexion on the left ankle and 
32 degrees of plantar flexion in the right ankle.  His rear 
foot to forefoot relationship was that of a varus position, 
bilaterally.  The veteran had pain with palpation of the 
bilateral plantar fascia.  He had heel pain with palpation of 
both heels, greater on the right than the left.  His foot 
posture was that of pes planus, bilaterally, and his 
calcaneal stance position was 4 degrees everted on the right 
and 5 degrees everted on the left.  He walked with an 
antalgic gait, favoring his right foot.  He stated that he 
normally ambulated with a cane but that he did not have it 
with him at the time of the examination.  He had pain on toe 
rising on the medial arch of the right foot and pain again 
with rising on his heels on the right foot.  He had severe 
pain with pronation of the right foot.  X-rays of both feet 
revealed normal bone stock, bilaterally.  There mild 
hammertoe deformities of the 3rd through the 5th toes, 
bilaterally, and very, very mild valgus deformity of the 
great toes, as well.  There was an os peroneum noted on the 
right foot in the area of the peroneus longus at the lateral 
aspect of the cuboid.  There was a decrease in the calcaneal 
inclination angle, anterior displacement of his cyma line, 
mildly doriflexed first ray bilateral and increase in his 
cuboid adduction angle which were all consistent with pes 
planus deformity of the foot.  A short first metatarsal was 
noted on both feet.  

Following the podiatric examination, the impressions were:  
(1)  Status post puncture wound of the right foot, 
hypersensitive plantar scar with possible neuroma formation; 
(2) history of diabetes and alcohol abuse with loss of 
protective sensation to the feet/peripheral neuropathy; and 
(3) pes planus deformity with hypermobile first ray and pain 
at the first metatarsal cuneiform joint and plantar fascia, 
bilaterally.  The examiner indicated that he wanted to order 
an MRI, nuclear medicine bone scan, and nerve conduction 
study/electromyograph of the feet.  

The records from the VA podiatry/diabetic foot clinic show 
that the veteran was treated for type II diabetes mellitus 
with painful peripheral neuropathy and for the 
service-connected plantar scar on his right foot.  In August 
1997, an MRI of the right foot was negative for a plantar 
neuroma in the scar but did reveal the scar itself.  An 
electromyogram and nerve conduction studies, performed by the 
VA in September 1997, revealed peripheral neuropathy 
involving the sensory nerves in the right lower extremity.  

X-rays of the veteran's right foot performed in December 1999 
by the VA revealed mild degenerative osteoarthritis over the 
metatarsophalangeal joint space of the right great toe with 
mild hypertrophic spurring.  There was no fracture or 
dislocation.  The trabeculae and cortical margins were 
intact.  The articular surfaces and joint spaces were 
otherwise normal.  The overlying soft tissues were also 
intact.  

In December 1999, the veteran again underwent a VA podiatric 
examination.  It was noted that an MRI of the right foot was 
performed in August 1997.  A vitamin E marker was placed on 
the plantar aspect of the medial arch where the veteran 
complained of pain.  There was no evidence of a plantar 
neuroma nor evidence of plantar fasciitis.  No pathologic 
enhancement was identified.  There was no evidence of soft 
tissue edema.  There was tethering of the dermis and 
subcutaneous tissue near the vitamin E tablet, consistent 
with scar complex from the veteran's previous surgery.  The 
regional osseous structures exhibited normal signal 
characteristics.  There was no evidence of bone contusion, 
osteonecrosis, or osteomyelitis.  No other significant 
findings were seen.  The impression from the MRI was plantar 
scar complex, no evidence of plantar neuroma.  

During the VA examination, it was also noted that the veteran 
had had nerve conduction studies and an electromyogram 
performed in September 1997.  The impression was decreased 
nerve conduction and the rest of all nerves tested, 
peripheral neuropathy involving the sensory nerves.  The 
electromyogram suspected mild tibial neuropathy, rule out 
chronic low back pain.  

The examiner commented that the MRI did not suggest any type 
of neuroma formation in the area of the plantar scar on the 
right foot.  The nerve conduction studies indicated that the 
veteran had peripheral neuropathy of the foot, as well as 
perhaps some low back pain causing his foot problem.  It was 
noted that the veteran had a history of diabetes which could 
contribute to his painful foot, secondary to diabetic 
peripheral neuropathy.  As to functional impairment, the 
examiner noted that the veteran's subjective symptoms 
outweighed the objective findings in respect to the plantar 
scar.  He noted, however, that the diabetic peripheral 
neuropathy could be very symptomatic, causing a great amount 
of pain and discomfort to the feet which could limit 
function.  

In March 2001, the veteran was seen at the VA 
podiatry/diabetic foot clinic with complaints of a painful 
scar on his right foot.  He was reportedly taking ibuprofen 
for the pain and that he used a cane to help him walk.  It 
was noted that the medication did not seem to be helping him.  
The pedal pulses were palpable bilaterally, and sensation was 
intact, also bilaterally.  There was a nonelevated scar on 
the right medial instep, measuring approximately 3 
centimeters by 2 centimeters.  There was pain to palpation on 
the scar.  The scar tissue was reportedly firm.  There was 
pain upon dorsiflexion at the digits to stretch the plantar 
fascia.  The pain did not radiate to the veteran's toes.  It 
was noted that the veteran's left third toenail was 
discolored black.  Following the examination, the assessments 
were painful scar on the right plantar fascia; type II 
diabetes; and subungual hematoma.  The veteran underwent a 
Lidocaine injection into the plantar fascia area of the scar.  

In August 2001, the veteran's claims file was reviewed by a 
VA doctor of podiatric medicine.  The reviewer noted that he 
had also reviewed the veteran's claims file in December 1999.  
The reviewer's diagnosis was scar of the plantar aspect of 
the right foot, subjectively very symptomatic.  The reviewer 
again noted that an MRI had not suggested any type of neuroma 
formation in the area.  The examiner noted that nerve 
conduction velocity studies indicated peripheral neuropathy 
in the foot, as well as perhaps, some low back pain causing 
the veteran's foot problem.  It was noted that the veteran 
had a history of diabetes and that such a disorder could 
contribute to the veteran's painful foot, secondary to 
diabetic peripheral neuropathy.  The reviewer again noted 
that the veteran's subjective symptoms outweighed his 
objective findings in respect to the plantar scar; however, 
he also noted that diabetic peripheral neuropathy could be 
very symptomatic and cause a great amount of pain and 
discomfort to the feet which could limit the veteran's 
function.  

In February 2002, the chief of the podiatry section at the 
VAMC where the veteran obtained his treatment, reported that 
the veteran was being followed for diabetes mellitus, 
hepatitis C, bipolar disorder, and alcohol abuse.  He stated 
that the veteran apparently injured his right foot while on 
active duty in the 1970's and that he had been hospitalized 
for treatment of a bad infection in that foot.  The veteran 
had reportedly had two subsequent surgical interventions and 
that, in March 2001, he had received a steroid injection into 
the painful scar.  It was noted that the scar was flat and 
firm and located on the medial arch of the right foot.  It 
measured approximately 2 centimeters by 3 centimeters.  It 
was noted that the veteran's diabetes mellitus was controlled 
with insulin and that he had documented peripheral neuropathy 
(nerve damage).  The VA physician stated that the neuropathy 
could be secondary to the veteran's diabetes or to alcohol 
abuse, or both.  He concluded that regardless of the 
etiology, the veteran was suffering from foot pain and 
requested that the RO consider a review of the veteran's 
request for an increased rating for his service-connected 
disability.  

In July 2002, the veteran was scheduled for a VA examination 
of his feet.  He failed to report for that examination.  

III.  Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, DC 7803 - 7805.  
A 10 percent rating was warranted for superficial scars which 
were poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Other scars could be rated based on the 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  Inasmuch as 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-00 (Opinion of the VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both former and current versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of that change  
38 U.S.C.A. § 5110(g) (West 1991).  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.)  As noted in the 
Introduction above, in January 2003, the veteran was notified 
of that change and the potential impact on his appeal.  He 
was furnished a copy of the text of the change.

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.); 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); 30 percent for an area or areas exceeding 
72 square inches (465 sq. cm.); and 40 percent for an area or 
areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 
4.118, DC 7801.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801, Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
DC 7803, Note (1).  As above, a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, DC 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).  A 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See 38 C.F.R. § 4.68.).  
38 C.F.R. § 4.118, DC 7804, Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.

A review of the evidence discloses that the veteran has a 
multiplicity of right foot problems, including a diabetic 
foot, pes planus, and hammertoes.  It also shows treatment 
for the service-connected scar on the arch of his right foot.  
In service, the veteran had lacerated the arch of his right 
foot and had subsequently required surgery to remove a 
painful nodule under the scar.  Such surgery resulted in a 
superficial scar which is now painful on examination.  The 
evidence shows, however, that with respect to the scar, the 
veteran's complaints of pain far exceed the objective 
clinical findings.  Indeed, the scar affects an area of less 
than 12 square inches, and there is no evidence that it is 
deep or that it affects the range of function of the affected 
part.  Moreover, there is no evidence that it is unstable or 
poorly nourished with repeated ulceration.  As such, the 
manifestations of the veteran's service-connected scar on his 
right foot more nearly reflect the criteria 10 percent 
schedular rating under the old and new regulations.  
Accordingly, the appeal for a higher rating is denied.

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
right foot scar.  The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization (due to his right foot 
scar), as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).  
Rather, the record shows that the manifestations of his right 
foot scar are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right foot scar is denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

